Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered November 10, 2005. The judgment convicted defendant, upon a jury verdict, of bribing a witness (two counts) and tampering with a witness in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of one count of tampering with a witness in the third degree (Penal Law § 215.11 [1]) and two counts of bribing a witness (§ 215.00 [a], [b]). Contrary to defendant’s contention, County Court properly exercised its discretion in precluding the testimony of a defense witness on a collateral issue (see generally People v Aska, 91 NY2d 979, 981 [1998]). Contrary to defendant’s further contention, the evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support the conviction of bribing a witness under count six of the indictment (see *1107generally People v Bleakley, 69 NY2d 490, 495 [1987]), and defendant failed to preserve for our review his challenge to the legal sufficiency of the evidence supporting his conviction of tampering with a witness (see People v Gray, 86 NY2d 10, 19 [1995]). The verdict on those counts is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Finally, the sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.